DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-39 are rejected under 35 U.S.C. 102a1 as being anticipated by Murphy [US 2017/0371298].
As to claim 36, Murphy discloses a lighting device for a vehicle [see figure 14], comprising: a multiplicity of individual holograms [204a-d, figure 12] that, when illuminated, generate a corresponding multiplicity of real individual images having different spatial orientations [see figures 15, 17, spatial orientations are the different perimeter sides of 204]; and a light source configured to illuminate the multiplicity of individual holograms [see paragraph 18]; wherein the multiplicity of individual holograms is configured to generate the corresponding multiplicity of real individual images at corresponding 
As to claim 37, Murphy discloses the lighting device of claim 36, wherein the different spatial orientations are configured to provide a vertical or horizontal viewing angle range for the multiplicity of individual real images that is greater than thirty degrees [see figure 17, 360 degree].
As to claim 38, Murphy discloses the lighting device of claim 36, wherein the multiplicity of individual holograms is configured so that the individual real images in the multiplicity of individual real images have a same image shape, thereby yielding a same perceived image shape in the eye of a viewer of the lighting device, over a range of viewing angles [see figure 14].
As to claim 39, Murphy discloses wherein the multiplicity of individual holograms is configured so that at least some of individual real images in the multiplicity of individual real images have different image shapes, thereby yielding a different perceived image shape in the eye of a viewer of the lighting device, over a range of viewing angles [note that if body 120 in figure 14 is nonsymmetrical across multiple axes, then the image produced in each window will have a different ‘shape’].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Schnuckle [US 8458932].
As to claim 40, Murphy discloses a lighting device for a vehicle, comprising: a hologram that, when illuminated, generates a real image having a shape [see figure 14]; and a light source configured to illuminate the hologram [paragraph 18]; wherein the hologram is configured to generate the real image 
Murphy fails to explicitly disclose wherein the shape is curved.
Schnuckle teaches implementing a round exterior surface for production of an interior hologram or other visual insignia was well known [see 114, figure 1]. 
It would have been obvious to one having ordinary skill in the art to implement a rounded viewing structure in Murphy, as taught by Schnuckle, in order to provide for more viewing angles around the apparatus [see Murphy, paragraph 101]. 
As to claim 41, Murphy discloses the lighting device of claim 40, wherein the hologram comprises a multiplicity of individual holograms [on each surface, figure 17] configured to form the real image as a corresponding multiplicity of individual real images at different spatial orientations at corresponding locations in free space outside the physical boundaries of the lighting device [see figure 14, 17, each location may be along a normal direction to each surface, note that if the image produced is a nonsymmetric shape, then different windows will show a different ‘shape’].
As to claim 42, Murphy discloses the lighting device of claim 41, wherein the different spatial orientations as between or among two or more of the individual real images, along with corresponding differences in at least one of image size or image shape, produce the curved shape of the real image formed by the multiplicity of individual real images [see figure 14].
As to claim 43, Murphy discloses the lighting device of claim 40, wherein the shape provides a vertical or horizontal viewing angle range for the real image that is greater than thirty degrees [see figure 17].
As to claim 44, Murphy discloses the lighting device of claim 40, wherein the real image comprises a plurality of real images at corresponding locations in free space outside the physical boundaries of the lighting device [ie the real image is projected to those standing outside the device and looking in, see figure 14, and located in multiplicity as each panel has an image], and wherein the hologram is a stacked hologram comprising a plurality of stacked individual holograms, each individual 

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.